        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 PROTÉGÉ BIOMEDICAL, LLC,                            Civil No. 19-3152 (JRT/HB)

                                  Plaintiff,

 v.                                            MEMORANDUM OPINION AND ORDER
                                               DENYING DEFENDANTS’ MOTION FOR
 DUFF & PHELPS SECURITIES, LLC, and                       SANCTIONS
 PHILIP I. SMITH,

                              Defendants.


      Jack Y. Perry, Kristine M. Boylan, Andrew Stephen Dosdall, and O. Joseph
      Balthazor, Jr., TAFT STETTINIUS & HOLLISTER LLP, 2200 IDS Center, 80
      South Eighth Street, Minneapolis, MN 55402, for Plaintiff.

      Stephen V. D’Amore, Ross J. Corbett, and Scott Ahmad, WINSTON &
      STRAWN LLP, 35 West Wacker Drive, Chicago, IL 60601; David R. Marshall
      and John Pavelko, FREDRIKSON & BYRON, 200 South Sixth Street, Suite
      4000, Minneapolis, MN 55402, for Defendants.


      Defendants filed a Motion for Sanctions against Plaintiff Protégé Biomedical,

pursuant to Rule 11(c), 28 U.S.C. § 1927, and the Court’s inherent authority. The Court

previously denied Protégé’s Motion to Remand based on fraudulent joinder and indicated

that it would dismiss all claims against Defendants for failure to state a claim if the

Magistrate Judge denied Protégé’s Motion for Leave to Amend. Now that the Magistrate

Judge denied Protégé’s Motion for Leave to Amend, Defendants argue that Protégé

advocated frivolous claims and should be sanctioned. Protégé asserts that its complaint
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 2 of 11




was thorough, detailed, and well-supported, and therefore neither frivolous nor in bad

faith. Although Protégé fraudulently joined Defendant Smith and failed to state any claim

against Defendants as a matter of law, the Court will find that sanctions are not warranted

in this case and deny Defendants’ Motion.


                                     BACKGROUND

       The Court described the factual and procedural background of the larger dispute

between Protégé and Duff & Phelps in its September 29, 2020 decision. See Protégé

Biomedical, LLC v. Duff & Phelps Secs., LLC, No. 19-3152, 2020 WL 5798516, at *1–3 (D.

Minn. Sept. 29, 2020). Here, the Court will only recite facts relevant to the sanctions

motion currently under consideration.

       Defendants sent Protégé a letter on December 23, 2019, which is the same day

Defendants removed the case to federal court, (see Notice Removal, Dec. 23, 2019,

Docket No. 1), which informed Protégé that its Complaint violated Minnesota Rule of Civil

Procedure 11.02 and Federal Rule of Civil Procedure 11(b) because it purportedly made

frivolous claims, and asked Protégé to withdraw these claims, (Aff. Jack Y. Perry, Ex. X at

2, Jan. 13, 2020, Docket No. 27.) Protégé did not withdraw the claims, and on January 13,

2020, Protégé filed a Motion to Remand. (Mot. Remand, Jan. 13, 2020, Docket No. 21.)

       On January 10, 2020, Defendants filed a Motion to Dismiss for the Complaint’s

failure to state a claim upon which relief could be granted. (Mot. Dismiss, Jan. 10, 2020,

Docket No. 15.) Protégé responded to Defendants’ Motion to Dismiss on January 31,

                                            -2-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 3 of 11




2020, (Mem. Opp. Mot. Dismiss, Jan. 31, 2020, Docket No. 31), which Defendants contend

improperly augmented the Complaint’s allegations by newly asserting a disclosure of

confidential information and attaching irrelevant exhibits.

       Defendants state that they served Protégé with the Motion for Sanctions presently

before the Court on March 31, 2020. Pursuant to Rule 11(c)(2), Protégé was allowed 21

days of “safe harbor” to withdraw or correct the challenged claims, which ended on April

21, 2020. See Fed. R. Civ. P. 11(c)(2). Protégé, again, did not withdraw the challenged

claims or allegations.

       The Court held a hearing on the Motions to Dismiss and to Remand on April 29,

2020. (Minute Entry, Apr. 29, 2020, Docket No. 45.) After argument, Protégé filed a

Motion for Leave to Amend on May 12, 2020, seeking to add facts, arguments, and claims

to its Complaint. (Mot. Amend Pleadings, May 12, 2020, Docket No. 46).

       On September 29, 2020, the Court issued its decision on the Motion to Dismiss and

Motion to Remand. See Protégé Biomedical, 2020 WL 5798516. The Court found that no

reasonable basis in fact or law existed for Protégé’s claims against Smith and that he was

therefore fraudulently joined to the action. Id. at *8. The Court thus denied Protégé’s

Motion to Remand, as the action was properly removed to federal court. Id.

       Since the Court had subject-matter jurisdiction, the Court reached the merits of

Defendants’ Motion to Dismiss. Id. The Court held that Protégé failed to allege any

plausible claims and therefore indicated it would grant Defendants’ Motion to Dismiss.


                                           -3-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 4 of 11




Id. at *10. However, because Protégé’s Motion for Leave to Amend was pending before

the Magistrate Judge when the Court issued its written decision, the Court stated that it

would stay dismissal of the case until the Magistrate Judge issued a decision on the

Motion for Leave to Amend. Id.

       The Magistrate Judge denied Protégé’s Motion for Leave to Amend on October 6,

2020. (Sealed Order, Oct. 6, 2020, Docket No. 74.) The Magistrate Judge also denied

Defendants’ request for fees and costs associated with the Motion for Leave to Amend.

(Id. at 25.) Defendants filed their Motion for Sanctions the following day. (Mot. Sanctions,

Oct. 7, 2020, Docket No. 75.)

       Now that the Motion for Leave to Amend has been denied, the Court will dismiss

Protégé’s Complaint with prejudice in accord with its September 29, 2020 Order.


                                       DISCUSSION


I.     STANDARD OF REVIEW

       Rule 11(b) requires an attorney to certify that all asserted “claims, defenses, and

other legal contentions are warranted by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law[.]” Fed. R. Civ.

P. 11(b)(2). When reviewing a motion for sanctions pursuant to Rule 11, the Court

determines whether a reasonable and competent attorney would believe in the merit of

an argument. Coonts v. Potts, 316 F.3d 745, 753 (8th Cir. 2003) (quotation omitted). Rule

11(b) provides that sanctions may be imposed for a frivolous complaint filed in state court
                                            -4-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 5 of 11




after the case is removed to federal court. Meyer v. U.S. Bank Nat’l Ass’n, 792 F.3d 923,

928 (8th Cir. 2015).

       Sanctions under § 1927 are also available when an attorney “multiplies the

proceedings in any case unreasonably and vexatiously,” and sanctions may include costs

and attorney’s fees that are reasonably incurred because of that attorney’s behavior. 28

U.S.C. § 1927. “Sanctions are proper under § 1927 when attorney conduct, viewed

objectively, manifests either intentional or reckless disregard of the attorney’s duties to

the court.” Lee v. First Lenders Ins. Servs., Inc., 236 F.3d 443, 445 (8th Cir. 2001) (quotation

omitted). However, because § 1927 “is penal in nature, it should be strictly construed[.]”

Lee v. L.B. Sales, Inc., 177 F.3d 714, 718 (8th Cir. 1999).

       The Court also has inherent authority to impose sanctions if an attorney’s conduct

abuses the judicial process. Vallejo v. Amgen, Inc., 903 F.3d 733, 749 (8th Cir. 2018); see

also Chambers v. NASCO, Inc., 501 U.S. 32, 43–46 (1991).


II.    ANALYSIS

       Defendants assert that three aspects of Protégé’s Complaint were frivolous: the

claim for unlawful practice of law, the claim for a writ of mandamus, and the fraudulent

joinder of Smith.       Defendants also assert that Protégé made material factual

misrepresentations. Thus, Defendants argue that sanctions are warranted. The Court

disagrees.




                                              -5-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 6 of 11




       A.     Unlawful Practice of Law

       Minnesota Statute § 481.02 prohibits the unlawful practice of law and violation of

the statute constitutes a misdemeanor. See Minn. Stat. § 481.02 subd. 1, 8(a). When, as

here, the unlawful practice of law is incidental to the performance of another service of

nonlegal character, to maintain a claim for the unlawful practice of law under Minnesota

law a party must allege (1) that it requested legal advice for consideration; (2) the accused

party provided legal advice or took action on the other party’s behalf in the regular course

of conduct; and (3) the question involved “difficult or doubtful legal questions” for which

a trained lawyer's opinion was necessary “to safeguard the public.” See Gardner v.

Conway, 48 N.W.2d 788, 796 (Minn. 1951).

       Defendants assert that sanctions are warranted because Protégé made no inquiry

into the elements of the unlawful practice of law in Minnesota before accusing

Defendants of the offense; rather, Protégé only offered arguments with respect to

another offense, legal malpractice. Protégé argues that the definition of the “practice of

law” under Gardner is not concretely delineated and, moreover, must evolve over time.

See Cardinal v. Merrill Lynch Realty/Burnet, Inc., 433 N.W.2d 864, 870 (Minn. 1988).

Additionally, Protégé asserts it merely compared the unlawful practice of law in this case

to legal malpractice, and an unpersuasive analogy is not sanctionable.

       Despite Protégé’s unlawful practice of law claim lacking a reasonable basis in law

and fact, the Court finds that it is not sanctionable. Protégé’s arguments were within the


                                             -6-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 7 of 11




bounds of Rule 11(b)(2), given the flexible nature of the unlawful practice of law analysis

under Minnesota law, see Gardner, 48 N.W.2d at 796, and the alleged ambiguities in the

contract in dispute. The Court also takes Protégé’s point that an unpersuasive analogy is

not typically grounds for sanctions. Moreover, because of the seriousness of sanctions

under § 1927, the Court declines to award them for merely asserting a strained and

ultimately unavailing argument.


       B.     Writ of Mandamus

       Under Minnesota law, to obtain a writ of mandamus, a plaintiff must show that

(1) the defendant “failed to perform an official duty clearly imposed by law,” (2) which

caused “a public wrong specifically injurious to [the plaintiff],” and (3) “that there is no

other adequate legal remedy.” N. States Power Co. v. Minnesota Metro. Council, 684

N.W.2d 485, 491 (Minn. 2004) (cleaned up).

       Defendants argue that Protégé’s claim for a writ of mandamus was frivolous and

was made for an improper purpose because the allegations failed to satisfy a single

element of a mandamus claim, ignored caselaw requiring an official duty and public

wrong to exist, and made incorrect claims about the remedy sought through the writ.

Protégé states that it brought a claim for a writ of mandamus in an effort to obtain the

speediest and most complete remedy possible. Protégé explains that it believed the claim

was well-founded because, under New York law governing the contract in dispute, it could

be construed as imposing an official duty. Moreover, Protégé points out that the cases

                                            -7-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 8 of 11




Defendants rely on are only persuasive, rather than binding authority from the Minnesota

Supreme Court. See, e.g., Pigs R Us, LLC v. Compton Twp., 770 N.W.2d 212 (Minn. Ct. App.

2009). Protégé therefore asserts that it reasonably argued for an expanded application

of mandamus law based on the plain language of the mandamus statute, Minn. Stat.

§ 586.01, which does not list “official duty” as a requirement.

       The Court again finds that, although ultimately meritless, Protégé’s claim for a writ

of mandamus is not sanctionable. As with its claim for unlawful practice of law, Protégé

attempted to draw an analogy to cases from other contexts such as corporate

governance. Protégé also relied on the language of the statute to seek a novel application

of Minnesota mandamus law which, although unsuccessful, was not plainly frivolous or

for an improper purpose. As such, the Court finds that the arguments were within the

bounds of Rule 11(b) and declines to impose sanctions under either Rule 11, § 1927, or

the Court’s inherent authority.


       C.     Joinder of Smith

       In its September 29, 2020 decision, the Court found that Smith was fraudulently

joined to the state court action. To demonstrate fraudulent joinder, the nondiverse

defendant must show that “no reasonable basis in fact and law” exists for the claims

brought against it. Murphy v. Aurora Loan Servs., LLC, 699 F.3d 1027, 1031 (8th Cir. 2012)

(quotation omitted).




                                            -8-
        CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 9 of 11




       Defendants ask the Court to impose sanctions because Smith was joined for an

improper purpose—to defeat diversity jurisdiction. Defendants contend that Protégé’s

filings illustrate that it failed to investigate whether Smith could plausibly be a party to or

bound by the contract in dispute, and Protégé provided no legal basis as to why he would

be. Instead, Protégé’s allegations focus on conduct by one of Smith’s associates but not

him.

       Protégé argues that, on the whole, the contract in dispute suggests that Smith

intended to be bound by it, and that the Complaint pleaded the requisite bases for Smith’s

liability under New York law. Protégé also asserts that, although Smith’s inferior was the

author of the email allegedly giving rise to the unlawful practice of law claim,

communication with Protégé was controlled by Smith, so Protégé believed the email

should be attributed to him.

       Although meritless and lacking a colorable basis, the Court finds the claims against

Smith were not in violation of Rule 11(b) or § 1927. Smith’s crucial involvement with

Protégé and negotiation of the contract in dispute could lead Protégé and its counsel to

believe, albeit erroneously as a matter of law, that Smith was bound by the terms of the

contract in some way. Given the higher bar for imposing sanctions as compared to finding

fraudulent joinder, the Court will decline to exercise its discretion to impose sanctions for

the fraudulent joinder of Smith.




                                              -9-
       CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 10 of 11




      D.     Material Factual Misrepresentations

      Lastly, Defendants argue that Protégé has shown a disdain for facts, identifying

several alleged material misrepresentations of fact, which Defendants claim warrant

sanctions. In particular, Defendants assert that Protégé alleged facts that contradict the

facts found in documents produced by Duff & Phelps and provided to Protégé as part of

a related federal action, Protégé Biomedical, LLC v. Z-Medica, LLC, ECF Civ. No. 18-3227.

Defendants also take issue with the lack of documentation for some facts proffered by

Protégé. Defendants suggest that these misrepresentations were intentional, rather than

merely careless.

      However, the Court finds that, because the parties continue to dispute the veracity

of the alleged factual misrepresentations, even now, sanctions are not warranted.

Moreover, as Protégé contends, Defendants only take issue with a handful of facts

asserted over the course of voluminous allegations, so it is not clear that any of the

alleged misrepresentations were material to the Court’s resolution of the Motion to

Remand or Motion to Dismiss. As such, the Court finds that sanctions are not warranted

on this ground.

      In sum, because none of the grounds asserted by Defendants demonstrate that

sanctions are warranted, the Court will deny Defendants’ Motion.




                                          -10-
       CASE 0:19-cv-03152-JRT-HB Doc. 101 Filed 01/19/21 Page 11 of 11




                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. This action is DISMISSED with prejudice; and

      2. Defendants’ Motion for Sanctions [Docket No. 75] is DENIED.


      LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: January 19, 2021                         _____                    _____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -11-
